DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, US Patent No. 5,961,696 to Gombos (hereinafter referred to as Gombos), US Patent No. 4,322,231 to Hilzendeger et al. (hereinafter referred to as Hilzendeger), and US Patent No. 5,665,145 to Goodman et al. (hereinafter referred to as Goodman) are considered to represent the closest prior art. Both Gombos and Hilzendeger disclose a vertically oriented dust collector having a housing, a filter cartridge with a filter pan and a filter, and rails that receive the filter pan to allow the filter cartridge to slide into the housing. The filter cartridge (12) of Gumbos is best shown in figures 8 and 9, and the filter cartridge (18) of Hilzendeger is best shown in figure 2. As best shown in figure 3 of Gumbos, L-shaped guide rails (34) are used to slide the filter cartridges (12) into the housing. Locking bars (42) are used to raise to the filter cartridges (12) from the L-shaped guide rails (34) to seal the end of the filter cartridge with the ceiling wall. Similarly, as shown in figures 2 and 3, Hilzendeger includes locking bars (60) that are used to slide the filter cartridges (18) into the housing. The locking bars (60) can be translated in the vertical direction to seal the end of the filter cartridges (18) against the diaphragm plate (26), as shown in figure 3. There 
	Claim 2 depends from claim 1 and is allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773